Citation Nr: 0620081	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  He served in the Republic of Vietnam from November 19, 
1969 to November 2, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied service 
connection for PTSD, hypertension and coronary artery 
disease.  The veteran timely appealed this determination to 
the Board.  By a March 2005 rating action, the RO denied 
service connection for hypertension on both secondary and 
direct incurrence bases; an April 2004 statement of the case 
addressed the regulations pertaining to secondary service 
connection, i.e., 38 C.F.R. § 3.310 (2005).  Thus, the Board 
has framed the issue regarding service connection for 
hypertension as that listed on the title page.

By a May 2005 rating action, the RO granted service 
connection for coronary artery disease, and assigned an 
initial 10 percent evaluation, effective December 2, 2003.  
As the RO has awarded service connection for the 
aforementioned issue, it has been resolved and is no longer 
on appeal.  To the Board's knowledge, the veteran has not 
expressed disagreement either with the assigned disability 
rating or the effective date assigned to his coronary artery 
disease.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].  Thus, the only two issues remaining for 
appellate consideration, are the ones listed on the front 
page of this decision.  

The Board notes that a review of the record raises an 
inferred issue of whether new and material evidence has been 
received to reopen an acquired psychiatric disorder, to 
include depression, other than PTSD.  In addition, in a 
January 2005 statement to the RO, the veteran appeared to 
have raised the issue of entitlement to service connection 
for a right eye disorder.  As these issues have not been 
developed for appellate consideration, it is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.  

In this case, by a July 1994 rating action, the RO denied a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  The RO informed the veteran of 
their decision that same month..  The veteran did not 
initiate an substantive appeal within the time period 
allowed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2004).  Thus, the July 1994 
rating decision therefore became final.  Id.  In October 
2002, the veteran sought to reopen a claim for service 
connection PTSD.    

The Board notes that the RO has not informed the veteran of 
the provisions of 38 C.F.R. § 3.156 (2005), regulations which 
are relevant to his new and material claim, in either letters 
to the appellant, dated in November 2002 and January 2005, an 
April 2004 statement of the case or May 2005 supplemental 
statement of the case, wherein the RO framed the issue as 
entitlement to service connection for PTSD.  Thus, it 
appears, that the RO has reopened the veteran's claim for 
service connection for PTSD; however, the Board must 
nevertheless address this question anew.  This is so because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  To ensure that 
the veteran is aware of what is required of him to reopen his 
previously denied claim for service connection for PTSD, a 
remand is required.  Without this notice to the veteran, the 
Board can not be assured that he has been given an 
opportunity to argue his case and present evidence that might 
serve to reopen his claim of entitlement to service 
connection for PTSD.  In this regard, the RO must contain in 
the notice to the appellant the reasons for their denial of 
the appellant's claim for service connection for PTSD in July 
1994 (i.e., existence of a diagnosis of PTSD). 
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006); 

In addition, a review of the claims file reflects that 
beginning in 1993, the veteran sought treatment for his 
hypertension and PTSD from the VA Medical Center (VAMC) Allen 
Park, Michigan and the VA Center in Lincoln Park (see, 
Veteran's Application for Compensation and/or Pension, 
received by the RO in October 2002, and January 2003 VA PTSD 
examination report, respectively).  In addition, in June 
2002, the veteran was admitted to the VA hospital in Battle 
Creek, Michigan for substance abuse (see, January 2003 VA 
PTSD examination report).  
Records from all of the aforementioned VA facilities, 
however, are absent from the claims file.  As these treatment 
records might contain information that is relevant to both of 
the claims on appeal, they should be secured on remand to the 
RO.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

At the close of a January 2003 VA PTSD examination, the 
examiner indicated that if records from the appellant's 
numerous previous substance abuse treatment programs were 
available, that it might be clearer if Vietnam trauma was an 
ongoing theme in his subjective complaints during such 
treatments.  In this regard, the VA examiner indicated that 
in January 1992, and in the calendar year 2000, the appellant 
had sought treatment for substance abuse at two private 
facilities:  Maragrove Clinic and Harbor Lights, both located 
in Detroit, Michigan.  In accordance with the recommendation 
of the January 2003 VA examiner, the Board finds that records 
of the veteran's treatment for substance abuse from the 
aforementioned private treatment facilities should also be 
secured on remand to the RO as they might contain information 
that is pertinent to the claim for service connection for 
PTSD based on new and material evidence.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection for PTSD and hypertension, 
to include on a secondary basis.  (Parenthetically, and as 
noted in the preceding paragraphs, the veteran has not been 
provided notice of the information and evidence needed to 
substantiate his claim for service connection for PTSD, based 
on new and material evidence), but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded with respect to either claim, and also provides 
the veteran an explanation as to the type of evidence that is 
needed to establish both disability rating(s) and effective 
date(s) with respect to the disabilities on appeal.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal:  (1) entitlement to 
service connection for PTSD, based on new 
and material evidence; and (2) 
entitlement to hypertension, to include 
on a secondary basis, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  As part of this corrective notice, 
the letter must contain a description of 
the evidence that would be necessary to 
substantiate the claim for service 
connection for PTSD based on new and 
material evidence by informing the 
veteran of the element or elements 
required to establish service connection 
that were found insufficient in the RO's 
July 1994 denial (i.e., evidence that he 
currently has a diagnosis of PTSD).  The 
veteran should be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).  
Kent v. Nicholson,
No. 04-181 (U.S. Vet. App. March 31, 
2006).  
   
3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD and 
hypertension since his discharge from 
service in June 1971.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims file, 
to specifically include all clinical 
treatment reports from the Allen Park 
VAMC, dated from 1993, and records, dated 
in June 2002, from the VA hospital in 
Battle Creek, Michigan.  Also, all 
outpatient reports, dating from July 1993 
to June 1994, from the Lincoln Park 
Veteran Center (see, January 2003 VA PTSD 
examination report).  In addition, all 
private treatment records should be 
obtained from the Maragrove Clinic and 
Harbor Lights, both located in Detroit, 
Michigan (see, January 2003 VA 
examination report).  Failures to respond 
or negative replies should be noted in 
writing and also associated with the 
claims file.
   
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts that 
were taken to obtain them and provide 
the appellant an opportunity to submit 
them.

4.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material has been received to reopen 
a previously denied claim of entitlement 
to service connection for PTSD, in light 
of pertinent law and evidence, to 
specifically include 38 C.F.R. § 3.156 
(2004) and Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), and 
entitlement to service connection for 
hypertension, to include on a secondary 
basis.

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the SSOC, 
issued by the RO in May 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


